    Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 1 of 22 PageID #: 1



AB:DJL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – – – – – X
 IN THE MATTER THE SEARCH OF:                FILED UNDER SEAL

    THE PREMISES KNOWN AND DESCRIBED AS         APPLICATION IN SUPPORT
    27 GADSEN PLACE, APARTMENT 1G, STATEN OF A SEARCH WARRANT
    ISLAND, NEW YORK 10314
    – – – – – – – – – – – – – – – – – – – – – X 19-M-405

               I, ELIZABETH JENSEN, being first duly sworn, hereby depose and state as

follows:

                       INTRODUCTION AND AGENT BACKGROUND

               Upon information and belief, there is probable cause to believe that there is

kept and concealed within THE PREMISES KNOWN AND DESCRIBED AS 27

GADSEN PLACE, APARTMENT 1G, STATEN ISLAND, NEW YORK 10314 (the

“PREMISES”), the items described in Attachment A to this affidavit, all of which constitute

evidence or instrumentalities of the possession, access with intent to view, transportation,

receipt, distribution and reproduction of sexually explicit material relating to children, in

violation of Title 18, United States Code, Sections 2252 and 2252A.

               The source of your deponent’s information and the grounds for her belief are

as follows:1

               1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises known as 27



1
        Because this affidavit is submitted for the limited purpose of establishing probable cause
for a search warrant, I have not set forth each and every fact learned during the course of the
investigation.
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 2 of 22 PageID #: 2



                                                                                               2

Gadsen Place, Apartment 1G, Staten Island, New York, 10314 (the “PREMISES”), further

described in Attachment A, for the things described in Attachment B.

               2.     I have been a Special Agent of the FBI since January 2015 and

currently assigned to the New York Office. Since June 2017, I have been assigned to a

Crimes Against Children squad. I have been assigned to investigate violations of criminal

law relating to the sexual exploitation of children. I have gained expertise in this area

through training in classes and daily work related to conducting these types of

investigations. As part of my responsibilities, I have been involved in the investigation of

numerous child pornography cases and have reviewed thousands of photographs depicting

children (less than eighteen years of age) being sexually exploited by adults. Through my

experience in these investigations, I have become familiar with methods of determining

whether a child is a minor. I am also a member of the Eastern District of New York Project

Safe Childhood Task Force.

               3.      I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances of this investigation from:

my personal participation in the investigation, my review of documents, my training and

experience, and discussions I have had with other law enforcement personnel concerning the

creation, distribution, and proliferation of child pornography. Additionally, statements

attributable to individuals herein are set forth in sum and substance and in part.

               4.     The FBI is investigating the possession, access with intent to view,

transportation, receipt, distribution and reproduction of sexually explicit material relating to

children, in violation of Title 18, United States Code, Sections 2252 and 2252A.
    Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 3 of 22 PageID #: 3



                                                                                                3

              5.      This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant, and does not set forth all of my knowledge about this

matter.

                           DEFINITIONS AND BACKGROUND

              6.     For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

                      a.     The terms “minor,” “sexually explicit conduct,” and “visual
                             depiction” are defined as set forth in Title 18, United States
                             Code, Section 2256.

                      b.     The term “child pornography” is defined in Title 18, United
                             States Code, Section 2256(8), in pertinent part, as “any visual
                             depiction, including any photograph, film, video, picture, or
                             computer or computer-generated image or picture, whether
                             made or produced by electronic, mechanical, or other means, of
                             sexually explicit conduct, where . . . the production of such
                             visual depiction involves the use of a minor engaging in
                             sexually explicit conduct. . . .”2

                      c.     The term “computer” includes all types of electronic, magnetic,
                             optical, electrochemical, or other high speed data processing
                             devices performing logical, arithmetic, or storage functions,
                             including desktop computers, laptops, mobile phones, tablets,
                             server computers, and network hardware, as well as wireless
                             routers and other hardware involved in network and Internet
                             data transfer.

                             d.     The term “IP Address” or “Internet Protocol Address”
                             means a unique numeric address used by computers on the
                             Internet. An IP address looks like a series of four numbers,
                             each in the range 0-255, separated by periods (e.g.,
                             121.56.97.178). Every computer attached to the Internet must
                             be assigned an IP address so that Internet traffic sent from and

2
        See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 4 of 22 PageID #: 4



                                                                                                 4

                              directed to that computer may be directed properly from its
                              source to its destination. Most Internet service providers
                              control a range of IP addresses. Some computers have static —
                              that is, long-term — IP addresses, while other computers have
                              dynamic — that is, frequently changed — IP addresses.

                              c.     The term “Internet” refers to a global network of
                              computers and other electronic devices that communicate with
                              each other. Due to the structure of the Internet, connections
                              between devices on the Internet often cross state and
                              international borders, even when the devices communicating
                              with each other are in the same state.

                              d.     The term “storage medium” is any physical object upon
                              which computer data can be recorded. Examples include hard
                              disks, RAM, floppy disks, flash memory, CD-ROMs, and other
                              magnetic or optical media.

               7.     Peer to Peer (“P2P”) file sharing is a method of communication

available to Internet users through the use of special software. Computers linked together

through the Internet using this software form a network that allows for the sharing of digital

files between users on the network. A user first obtains the P2P software, which can be

downloaded from the Internet. In general, P2P software allows the user to set up file(s) on a

computer to be shared with others who are running compatible P2P software. Bittorrent is

one type of P2P software, which sets up its searches by keywords, typically on torrent

websites. Bittorrent programs are typically free to download and are used for the exchange

of files between computer users.

               8.     A user can use the software to perform a keyword search over the

Internet. The results of a keyword search are displayed to the user via a website. The

website itself does not contain the actual files intended to be shared, but instead provides a

“torrent” file. A torrent is a small file that describes the files to be shared and provides
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 5 of 22 PageID #: 5



                                                                                                   5

details allowing the user to identify which of the available files he or she may wish to

access. The user then selects which torrent file(s) from among the results to download.

This torrent file contains download instructions for the user to download the file(s)

referenced in the torrent that he/she wishes to access. The file can be downloaded through a

direct connection between the computer requesting the file(s) and the computer(s) sharing

the file(s). For example, a person interested in obtaining child pornography images could

open the Bittorrent website on his/her computer and conduct a keyword search for files

using a term such as “preteen sex.” The results of the search would then be returned to the

user’s computer and displayed on the torrent site. The user then selects a torrent from

among the results displayed corresponding to the file(s) he/she wants to download. Once

the torrent file is downloaded, a previously-installed Bittorrent program is used to access the

file content. The torrent file provides the set of instructions that the Bittorrent program

needs to find the files identified in the torrent file. The file(s) are then downloaded directly

from the sharing computer(s). The downloaded file(s) are stored in an area designated by

the user and/or the software. The downloaded file(s) will remain in that location until

moved or deleted.

               9.     One of the advantages of P2P file sharing is that multiple files may be

downloaded in parallel. This means that the user can download more than one file at a time.

In addition, a user may download parts of one file from more than one source computer at a

time. For example, a Bittorrent user downloading an image file may actually receive parts

of the image from multiple computers. This speeds up the time it takes to download the file.
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 6 of 22 PageID #: 6



                                                                                                  6

               10.    A P2P file transfer is assisted by reference to an IP address. This

address is unique to a particular computer during an online session. The IP address provides

a unique location, making it possible for data to be transferred between computers.

               11.    The computer running the file sharing application, in this case a

Bittorrent application, has an IP address assigned to it while it is connected to the Internet.

Bittorrent users are able to see the IP address of any computer system sharing files with

them or receiving files from them. When investigating subjects who share or access child

pornography via P2P applications, investigators log the IP address that has sent them files or

information regarding files being shared. Investigators can then search public records that

are available on the Internet to determine the Internet service provider who has assigned that

IP address. Based upon the IP address assigned to the computer sharing files, subscriber

information can be obtained from the internet service provider.

                                    PROBABLE CAUSE

               12.    Law enforcement observed a Bittorrent network user sharing child

pornography from the IP address 100.38.205.11 between January 16, 2019 and January 21,

2019. On or around January 16, 2019 and January 21, 2019, an FBI Special Agent working

in an undercover capacity (the “Undercover Agent”), used a Bittorrent application via an

Internet-connected computer located within the FBI New York Division to conduct

undercover investigations into the Internet distribution and possession of child pornography.

During this investigation, a computer that was sharing child pornography was located on the

Bittorrent file sharing network. The Undercover Agent downloaded approximately 190

video files and/or images containing child pornography. The sharing client’s IP address was
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 7 of 22 PageID #: 7



                                                                                                7

recorded along with the date and time of the file transfer. The sharing client reported that it

was using Bittorrent client software “uTorrent MAC 1.8.6.” Your Affiant reviewed the files

downloaded. These files, which are available for the Court’s review, are described as

follows:

                      a.     Megan & Dad play.jpg is an image of a naked prepubescent
                             female, approximately four to six years old, laying on her back.
                             An adult male’s penis is placed on the female’s vagina.

                      b.     000056.MPG is a video of a nude prepubescent female,
                             approximately one to two years old, wearing a shirt with her
                             vagina exposed. An adult male penis is inserted in the female’s
                             anus, while an adult had fondles the vagina

                      c.     Megan gets opened.jpg is an image of a naked prepubescent
                             female, approximately four to six years old, laying on her back.
                             An adult hand is opening the female’s vagina.

                      d.     0y-g-07-07.jpg is an image of a prepubescent child,
                             approximately two months to one years old. The legs and
                             buttocks of the child is exposed and an adult male penis is
                             between the buttocks.


              13.     The IP address assigned to the computer sharing the above files was

100.38.205.11 on the timeframe referenced above. The Bittorrent application used by the

FBI captures the IP address from which the files were sent. All of the above files were

downloaded from the IP address 100.38.205.11. When users on this file sharing network

download files, the computers sharing files can be identified by their IP addresses.

Investigators can view and describe the completely downloaded files. Open source

database searches revealed the IP address 100.38.205.11 was registered to Verizon Fios.
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 8 of 22 PageID #: 8



                                                                                                8

              14.     Records obtained from Verizon Fios by administrative subpoena

showed that on the timeframe reference above, the IP address 100.38.205.11 was associated

with “27 GADSEN PL APT 1G, STATEN ISLAND, NY 10314” (PREMISES). The

account was listed in the name “JULIO NESEOSUPE”.

                                      THE PREMISES

              15.     The PREMISES is located on the first floor of a multistory residential

building. There are numbers, “27”, above the entrance door to the residential building.

There is a white door which acts as the entrance for the building. Upon entering the

building, there is a small area with a blue door. Next to this door is a group of mailboxes

with a mailbox designated for “1G” and an intercom system with an apartment labeled,

“1G.” The door to the PREMISES is blue in color and has a gold peep-hole. Above the

peep-hole are the lettering, “1G.” The doorknob and lock are gold in color.

              16.     A search of records maintained by Con Edison, a public utilities

provider to the greater New York City area, shows that a “REYNALDO NESEOSUPE”

receives utilities at the PREMISES with a turn on date of October 1, 2016.

      CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

              17.     Based on my training and experience and conversations that I have

had with other federal agents and law enforcement officers, I know that child pornography

is not readily available in retail establishments. Accordingly, individuals who wish to

obtain child pornography do so usually by ordering it from abroad or by discreet contact,

including through the use of the Internet, with other individuals who have it available or by

accessing web sites containing child pornography. Child pornography collectors often send
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 9 of 22 PageID #: 9



                                                                                                9

and receive electronic mail conversing with other collectors in order to solicit and receive

child pornography.

              18.     I know that collectors of child pornography typically retain their

materials and related information for many years.

              19.     I also know that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names of individuals with whom they have

been in contact and who share the same interests in child pornography.

              20.     Accordingly, information in support of probable cause in child

pornography cases is less likely to be stale because collectors and traders of child

pornography are known to store and retain their collections and correspondence with other

collectors and distributors for extended periods of time.

              21.     Based on my experience, I know that persons who collect and

distribute child pornography frequently collect sexually explicit materials in a variety of

media, such as photographs, magazines, motion pictures, video tapes, books, slides and/or

drawings or other visual media that they use for their own sexual arousal and gratification.

              22.     Further, based on my training, knowledge, experience, and discussions

with other law enforcement officers, I understand that, in the course of executing a search

warrant for the possession, transportation, receipt, distribution or reproduction of sexually

explicit material related to children, on numerous occasions officers have recovered

evidence related to the production of child pornography and/or child exploitation.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 10 of 22 PageID #: 10



                                                                                               10

                              TECHNICAL BACKGROUND

              23.     As described above and in Attachment B, this application seeks

permission to search for documents constituting evidence, fruits or instrumentalities of

violations of Title 18, United States Code, Sections 2252 and 2252A that might be found in

the PREMISES, in whatever form they are found. One form in which the documents might

be found is data stored on a computer’s hard drive or other storage media. Thus, the warrant

applied for would authorize the seizure of computers and electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B) of

the Federal Rules of Criminal Procedure.

              24.     I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer

or storage medium, for at least the following reasons:

                      a.     Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years after they

have been downloaded onto a storage medium, deleted, or viewed via the Internet.

Electronic files downloaded to a storage medium can be stored for years at little or no cost.

Even when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage

medium until it is overwritten by new data.

                      b.     Therefore, deleted files, or remnants of deleted files, may

reside in free space or slack space — that is, in space on the storage medium that is not
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 11 of 22 PageID #: 11



                                                                                             11

currently being used by an active file — for long periods of time before they are

overwritten. In addition, a computer’s operating system may also keep a record of deleted

data in a “swap” or “recovery” file.

                      c.     Wholly apart from user-generated files, computer storage

media — in particular, the internal hard drives of computers — contain electronic evidence

of how a computer has been used, what it has been used for, and who has used it. For

example, this forensic evidence can take the form of operating system configurations,

artifacts from the use of an operating system or application, file system data structures, and

virtual memory “swap” or paging files. Computer users typically do not erase or delete this

evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.

                      d.     Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or “cache.”

                      e.     Based on the evidence that a computer connected to a P2P

network through an IP address registered at the PREMISES, there is reason to believe that

there is a computer currently located on the PREMISES.

              25.     As further described in Attachment B, this application seeks

permission to locate not only electronic computer files that might serve as direct evidence of

the crimes described on the warrant, but also electronic “attribution” evidence that

establishes how the computers were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence will be on

any computer or storage medium in the PREMISES because:
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 12 of 22 PageID #: 12



                                                                                             12

                      a.     Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show

what tasks and processes were recently active. Web browsers, email programs, and chat

programs store configuration information on the storage medium that can reveal information

such as online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of USB flash storage

devices or other external storage media, and the times the computer was in use. Computer

file systems can record information about the dates files were created and the sequence in

which they were created, although this information can later be falsified.

                      b.     Forensic evidence on a computer or storage medium can also

indicate who has used or controlled the computer or storage medium. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, registry information, Internet search histories,

configuration files, user profiles, email, email address books, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data

associated with the foregoing, such as file creation and last-accessed dates) may be evidence

of who used or controlled the computer or storage medium at a relevant time.

                      c.     A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw conclusions

about how the computers were used, the purpose of their use, who used them, and when.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 13 of 22 PageID #: 13



                                                                                             13

                      d.      The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium that are necessary to

draw an accurate conclusion is a dynamic process. Whether data stored on a computer is

evidence may depend on the context provided by other information stored on the computer

and the application of knowledge about how a computer functions. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the

warrant.

                      e.      Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, it is sometimes necessary to establish that a

particular item is not present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data) may be relevant to

establishing the user’s intent.

               26.    In most cases, a thorough search for information that might be stored

on computers and storage media often requires agents to seize such electronic devices and

later review the media consistent with the warrant. This is true because of the time required

for examination, technical requirements, and the variety of forms of electronic media, as

explained below:

                      a.      The time required for an examination. As noted above, not all

evidence takes the form of documents and files that can be easily viewed on-site. Analyzing

electronic data for attribution evidence and conducting a proper forensic examination

requires considerable time, and taking that much time on the PREMISES could be

unreasonable. Given the ever-expanding data storage capacities of computers and storage
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 14 of 22 PageID #: 14



                                                                                            14

media, reviewing such evidence to identify the items described in the warrant can take

weeks or months, depending on the volume of data stored, and would be impractical and

invasive to attempt on-site.

                      b.       Technical requirements. Computers can be configured in

several different ways, featuring a variety of different operating systems, application

software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of computer

hardware and software available makes it difficult to know before a search what tools or

knowledge will be required to analyze the system and its data on the PREMISES. However,

taking the storage media off-site and reviewing it in a controlled environment will allow its

examination with the proper tools and knowledge.

                      c.       The variety of forms of electronic media. Records sought

under this warrant could be stored in a variety of storage media formats that may require

off-site reviewing with specialized forensic tools.

              27.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would authorize seizing, imaging, or otherwise copying

computers and storage media that reasonably appear to contain some or all of the evidence

described in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including, but not

limited to, computer-assisted scans of the entire medium, that might expose many parts of a

hard drive to human inspection in order to determine whether it is evidence described by the

warrant.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 15 of 22 PageID #: 15



                                                                                               15

               28.    Because several people might share the PREMISES as a residence, it

is possible that the PREMISES will contain storage media that are predominantly used, and

perhaps owned, by persons who are not suspected of a crime. If agents conducting the

search nonetheless determine that it is possible that the things described in this warrant

could be found on any of those computers or storage media, the warrant applied for would

permit the seizure and review of those items as well.3

                                       CONCLUSION

               29.    Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on the PREMISES there exists evidence of

one or more crimes. Accordingly, a search warrant is requested.

               30.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application and search

warrant. I believe that sealing these documents is necessary because, given the confidential

nature of this investigation, disclosure would severely jeopardize the investigation in that it

might alert the target(s) of the investigation at the PREMISES to the existence of an

investigation and likely lead to the destruction and concealment of evidence, and/or flight.




3
        As a matter of practice, the FBI diligently reviews all electronic devices seized
during a search warrant. If the device appears to belong to an innocent third party, the FBI
releases the device as soon as the device has been imaged and has been confirmed to be
“clean,” i.e., does not contain any contraband or evidence of a crime. Until a given
electronic device has been examined, there is no way to determine whether it was used to
facilitate the criminal conduct under investigation or whether items relevant to the
investigation have been transferred to such device.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 16 of 22 PageID #: 16



                                                                                                 16

              WHEREFORE, your deponent respectfully requests that the requested search

warrant be issued for THE PREMISES KNOWN AND DESCRIBED AS 27 GADSEN

PLACE, APARTMENT 1G, STATEN ISLAND, NEW YORK.

               IT IS FURTHER REQUESTED that all papers submitted in support of this

application, including the application and search warrant, be sealed until further order of the

Court, in order to protect the integrity of the above-described investigation, to ensure that no

target of this investigation flees, to ensure the integrity of evidence that may be recovered,

and to ensure the safety of the agents and others.

                                                       S/ Elizabeth Jensen

                                                     Special Agent Elizabeth Jensen
                                                     Federal Bureau of Investigation

Sworn to before me this
1st day of May, 2019

   S/ Steven M. Gold
___________________________________
THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 17 of 22 PageID #: 17




                                  ATTACHMENT A
                                Property to Be Searched


    The PREMISES is located on the first floor of a multistory residential building. There

   are numbers, “27”, above the entrance door to the residential building. There is a white

   door which acts as the entrance for the building. Upon entering the building, there is a

   small area with a blue door. Next to this door is a group of mailboxes with a mailbox

   designated for “1G” and an intercom system with an apartment labeled, “1G.” The

   door to the PREMISES is blue in color and has a gold peep-hole. Above the peep-hole

   are the lettering, “1G.” The doorknob and lock are gold in color.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 18 of 22 PageID #: 18



                                                                          2
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 19 of 22 PageID #: 19



                                                                                                 3



                                    ATTACHMENT B
                                    Property to be Seized

              ITEMS TO BE SEIZED FROM THE PREMISES, all of which constitute
evidence or instrumentalities of violations of Title 18, United States Code Sections 2252 and
2252A:

1.     Images of child pornography and files containing images of child pornography and
       records, images, information or correspondence pertaining to the possession, access
       with intent to view, receipt and distribution of sexually explicit material relating to
       children, in violation of Title 18, United States Code, Sections 2252 and 2252A, in
       any form wherever they may be stored or found;

2.     Books and magazines containing visual depictions of minors engaged in sexually
       explicit conduct, as defined in 18 U.S.C. § 2256;

3.     Originals, copies, and negatives of visual depictions of minors engaged in sexually
       explicit conduct, as defined in 18 U.S.C. § 2256;

4.     Motion pictures, films, videos, and other recordings of visual depictions of minors
       engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

5.     Records, information or correspondence pertaining to the possession, access with
       intent to view, transportation, receipt, distribution and reproduction of sexually
       explicit material relating to children, as defined in 18 U.S.C. § 2256, including, but
       not limited to:

          a. envelopes, letters, and other correspondence including, but not limited to,
             electronic mail, chat logs, and electronic messages, establishing possession,
             access to, or transmission through interstate or foreign commerce, including by
             United States mail or by computer, of visual depictions of minors engaged in
             sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

          b. books, ledgers, and records bearing on the production, reproduction, receipt,
             shipment, orders, requests, trades, purchases, or transactions of any kind
             involving the transmission through interstate or foreign commerce including
 Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 20 of 22 PageID #: 20



                                                                                                4

             by United States mail or by computer of any visual depiction of minors
             engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.

6.    Billing and payment records, including records from credit card companies, PayPal
      and other electronic payment services, reflecting access to websites pertaining to child
      pornography.

7.    Computer-related documentation, meaning any written, recorded, printed, or
      electronically stored material that explains or illustrates the configuration or use of
      any seized computer hardware, software, or related items.

8.    Records evidencing occupancy or ownership of the PREMISES, including, but not
      limited to, utility and telephone bills, mail envelopes, or addressed correspondence.

9.    Records or other items which evidence ownership or use of computer equipment
      found in the PREMISES, including, but not limited to, sales receipts, bills for Internet
      access, and handwritten notes.

10.   Address books, mailing lists, supplier lists, mailing address labels and any and all
      documents and records pertaining to the preparation, purchase and acquisition of
      names or lists of names to be used in connection with the purchase, sale, trade or
      transmission of any visual depiction of minors engaged in sexually explicit conduct.

11.   Address books, names, lists of names and addresses of individuals believed to be
      minors.

12.   Diaries, notebooks, notes and other records reflecting personal contact and other
      activities with individuals believed to be minors.

13.   Materials and photographs depicting sexual conduct between adults and minors or
      used in sexual conduct between adults and minors.

14.   Any and all records, documents, invoices and materials that concern any Internet
      accounts used to possess, receive or distribute child pornography.
    Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 21 of 22 PageID #: 21



                                                                                                   5

15.      Computers1 or storage media2 that contain records or information (hereinafter
         “COMPUTER”) used as a means to commit violations of 18 U.S.C. §§ 2252 and
         2252A. All information obtained from such computers or storage media will be
         maintained by the government for the purpose of authentication and any potential
         discovery obligations in any related prosecution. The information shall be reviewed
         by the government only for the purpose of identifying and seizing information that
         constitutes fruits, evidence and instrumentalities of violations of Title 18, United
         States Code, Sections 2252 and 2252A, including:

         a.     evidence of who used, owned, or controlled the COMPUTER at the time the
                things described in this warrant were created, edited, or deleted, such as logs,
                registry entries, configuration files, saved usernames and passwords,
                documents, browsing history, user profiles, email, email contacts, instant
                messaging logs, photographs, and correspondence;

         b.     evidence of software that would allow others to control the COMPUTER, such
                as viruses, Trojan horses, and other forms of malicious software, as well as
                evidence of the presence or absence of security software designed to detect
                malicious software;

         c.     evidence of the lack of such malicious software;

         d.     evidence of the attachment to the COMPUTER of other storage devices or
                similar containers for electronic evidence;

         e.     evidence of counter-forensic programs (and associated data) that are designed
                to eliminate data from the COMPUTER;

         f.     evidence of the times the COMPUTER was used;

         g.     passwords, encryption keys, and other access devices that may be necessary to
                access the COMPUTER;


1
       A computer includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, laptops, mobile phones, tablets, servers, and network hardware, such as
wireless routers.
2
        A “storage medium” for purpose of the requested warrant is any physical object upon
which computer data can be recorded. Examples include external hard drives, CDs, DVDs and
flash drives.
Case 1:19-mj-00405-SMG Document 1 Filed 05/01/19 Page 22 of 22 PageID #: 22



                                                                                               6

       h.     documentation and manuals that may be necessary to access the COMPUTER
              or to conduct a forensic examination of the COMPUTER;

       i.     contextual information necessary to understand the evidence described in this
              attachment;

16.    Records and things evidencing the use of the Internet Protocol address 66.108.8.96,
       including:

       a.     routers, modems, and network equipment used to connect computers to the
              Internet;

       b.     Internet Protocol addresses used by the COMPUTER;

       c.     records or information about the COMPUTER’s Internet activity, including
              firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
              web pages, search terms that the user entered into any Internet search engine,
              and records of user-typed web addresses.

17.    During the course of the search, photographs of the searched premises may also be
taken to record the condition thereof and/or the location of items therein, all of which
constitute evidence, fruits, and instrumentalities of violations of Title 18, United States Code,
Sections 2252 and 2252A.
